Case 1:20-cv-11777-DPW Document 7-2 Filed 11/16/20 Page 1 of 3




                                      EXHIBIT C




                                                         A3093\306083941.v1
11/11/2020                                     Case 1:20-cv-11777-DPW Document     7-2 Tracking®
                                                                       USPS.com® - USPS Filed 11/16/20
                                                                                                 Results Page 2 of 3


   USPS Tracking
                                               ®                                                                         FAQs   




                                                                  Track Another Package       +




                                                                                                                       Remove   
   Tracking Number: 70181830000164701315

   Your item was delivered at 4:54 am on October 7, 2020 in WASHINGTON, DC 20530.




                                                                                                                                Feedback
     Delivered
   October 7, 2020 at 4:54 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates          




                                                                                                                          
       Text & Email Updates


                                                                                                                          
       Tracking History


                                                                                                                          
       Product Information


https://tools.usps.com/go/TrackConfirmAction                                                                                          1/2
11/11/2020                                     Case 1:20-cv-11777-DPW Document     7-2 Tracking®
                                                                       USPS.com® - USPS Filed 11/16/20
                                                                                                 Results Page 3 of 3
                                                                        See Less 




                                                      Can’t find what you’re looking for?
                                                 Go to our FAQs section to find answers to your tracking questions.


                                                                               FAQs




                                                                                                                       Feedback
https://tools.usps.com/go/TrackConfirmAction                                                                                 2/2
